Federated Prudent Bear Fund A Portfolio of Federated Equity Funds STATEMENT OF ADDITIONAL INFORMATION September 15, 2008 (Revised October 14, 2008) CLASS A SHARES CLASS C SHARES INSTITUTIONAL SHARES This Statement of Additional Information (SAI) is not a prospectus. Read this SAI in conjunction with the prospectuses for Federated Prudent Bear Fund (Fund), dated September 15, 2008. Obtain the prospectuses without charge by calling 1-800-341-7400. CONTENTS How is the Fund Organized? 1 Securities in Which the Fund Invests 1 Investment Risks 12 Investment Objective and Investment Limitations 15 What Do Shares Cost? 17 How is the Fund Sold? 20 Exchanging Securities for Shares 22 Subaccounting Services 22 Redemption in Kind 22 Massachusetts Partnership Law 22 Account and Share Information 23 Tax Information 23 Who Manages and Provides Services to the Fund? 24 How Does the Fund Measure Performance? 34 Who is Federated Investors, Inc.? 34 Financial Information 35 Investment Ratings 35 Addresses 39 Appendix 40 [Missing Graphic Reference] Federated Prudent Bear Fund Federated
